Citation Nr: 1733237	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disability, diagnosed as basal cell carcinoma and squamous cell carcinoma.

2.  Entitlement to service connection for a heart disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to July 1968, with honorable service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from September 2008 and December 2008 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The September 2008 rating decision (in pertinent part) denied service connection for a skin disability (characterized as skin cancer).  The December 2008 rating decision (in pertinent part) denied service connection for a heart disability (characterized as heart arrhythmia).

Following a July 2013 remand (by an Acting Veterans Law Judge) for additional development, the Board issued a decision in August 2015 (by a different Veterans Law Judge) that denied service connection for a skin disability and for a heart disability.  The Veteran appealed the Board's decision to the Court.

In August 2016, the Court issued an Order that vacated the August 2015 Board decision which had denied service connection for a skin disability and for a heart disability, and remanded those matters for readjudication consistent with instructions outlined in an August 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.

[It was noted in the August 2016 Joint Motion that the parties had requested that the Court not disturb a second Board decision, also issued in August 2015, which had denied service connection for a chronic intestinal disorder, to include irritable bowel syndrome (IBS).  Consequently, this matter is not before the Board.]

In January 2017, the case was remanded (by the Veterans Law Judge who authored the August 2015 decision) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a heart disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed basal cell carcinoma and squamous cell carcinoma began in service and have persisted since that time.


CONCLUSION OF LAW

Service connection for a skin disability, diagnosed as basal cell carcinoma and squamous cell carcinoma, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, his current skin disabilities (including basal cell carcinoma and squamous cell carcinoma) are not diseases that are presumed service-connected when manifested in an herbicide-exposed Veteran.  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to his claimed skin disability.

Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service connection is afforded based on exposure to herbicides is not precluded from establishing service connection for such disability as due to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1042 (Fed. Cir. 1994).

The medical evidence of record documents that the Veteran has been diagnosed with two types of skin cancer, basal cell carcinoma and squamous cell carcinoma, during the period of the current claim (including on VA skin examinations in September 2013 and March 2017).  [The medical evidence of record also documents that the Veteran has been diagnosed with other non-cancerous skin conditions during the applicable period, including dermatitis, lichen simplex chronicus, actinic keratosis, and seborrhea.]

As noted above, the Veteran's exposure to herbicides in service is established, based upon his verified service in the Republic of Vietnam.

In an October 2016 statement, a private physician noted having a 12-year history of treating the Veteran for "nonmelanoma skin cancer, to include basal cell carcinoma [and] squamous cell carcinoma"; noted that "Exposure to [A]gent [O]range has been shown to be a risk factor for the development of nonmelanoma skin cancer as shown in the following article from JAMA [The Journal of the American Medical Association]" with a citation included to that referenced article; and opined: "Based on the evidence, it is my opinion that [the Veteran]'s exposure to [A]gent [O]range has likely contributed to his extensive history of nonmelanoma skin cancer."

At the VA skin examination in March 2017, the VA examiner opined that the Veteran's claimed skin disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  In addressing the theory of entitlement regarding herbicide exposure, the VA examiner provided the following rationale: "Non-melanoma skin cancer (basal-cell and squamous-cell) were identified in the Summary of Tenth Biennial Update of Findings on Vietnam-Veteran, Occupational, and Environmental Studies Regarding Scientifically Relevant Associations Between Exposure to Herbicides and Specific Health Outcomes, to have insufficient evidence to determine an association.... Review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show herbicide exposure in Vietnam to cause basal cell carcinoma, squamous cell carcinoma, actinic keratosis, lichen simplex chronicus, perioral dermatitis or rosacea."

The Board finds that the evidence of record is at least in equipoise in showing that the Veteran's currently diagnosed basal cell carcinoma and squamous cell carcinoma were caused by his exposure to herbicides during his military service.  [The Board finds that the negative medical opinion provided by the September 2013 VA skin examiner is inadequate and therefore entitled to no probative weight, because of the reasons outlined in the January 2017 remand.]

Therefore, after resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that it is reasonably shown that his currently diagnosed basal cell carcinoma and squamous cell carcinoma began in service and have persisted since that time.  Accordingly, service connection for a skin disability, diagnosed as basal cell carcinoma and squamous cell carcinoma, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a skin disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a skin disability, diagnosed as basal cell carcinoma and squamous cell carcinoma, is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for service connection for a heart disability, so that every possible consideration is afforded.

Pursuant to the Board's January 2017 remand (which implemented the guidance outlined in the August 2016 Joint Motion), the Veteran underwent a new VA heart examination in March 2017.  At that examination, he reported that he was under the care of a cardiologist (Dr. Thandroyen) and Carolina Cardiology Consultants.  [On remand, all available treatment reports from these private treatment providers should be obtained.]  When providing the requested medical opinion regarding secondary service connection, the March 2017 VA examiner opined that the Veteran's claimed heart disability was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected [type 2 diabetes mellitus] condition" - but no medical opinion regarding aggravation was provided.  On remand, an addendum medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

In addition, in a February 2017 statement, the Veteran noted that his "diagnoses of diabetic neuropathy and atrial fibrillation were not very far apart."  The Board finds that this raises a new theory of entitlement, specifically as to whether the Veteran has a heart disability that may be caused or aggravated by his service-connected left lower extremity and right lower extremity diabetic peripheral neuropathy.  On remand, a medical opinion addressing this new theory of entitlement is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed heart disability at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, TO SPECIFICALLY INCLUDE from Dr. Thandroyen and from Carolina Cardiology Consultants.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability.

2. The AOJ should return the record to the VA examiner who conducted the March 2017 VA heart examination for additional medical opinions.  THE EXAMINER MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, the examiner must provide opinions that responds to the following:

a. Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that any current heart disability was AGGRAVATED by his service-connected type 2 diabetes mellitus?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

b. Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that any current heart disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected left lower extremity and right lower extremity diabetic peripheral neuropathy?

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA examiner is unavailable (or unable for any reason) to provide any requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide the requested opinions, then such examination should be scheduled.

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for a heart disability.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


